Citation Nr: 0319712	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-18 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for herniated disc, L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from October 1980 to 
November 1983 and from January 1985 to March 1988.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision by the RO which 
granted an increased rating to 40 percent for the service-
connected herniated disc, L5-S1.  The veteran appeals for a 
higher rating.

In November 2000, the veteran, in essence, filed a request to 
reopen the claim for 
compensation under 38 U.S.C.A. § 1151 for a thoracic spine 
disorder and also requested that his direct claim of service 
connection for a thoracic spine disorder be reopened.   In 
December 2000, the veteran also raised a claim for a total 
rating based on individual unemployability.  The RO has not 
adjudicated these claims.  The Board therefore does not have 
jurisdiction over the aforementioned issues.  The issues are 
therefore referred to the RO for appropriate actions.


REMAND

The veteran's service-connected herniated disc, L5-S1 has 
been evaluated under 38 C.F.R. § 4.71, Diagnostic Code 5293, 
which governs ratings for intervertebral disc syndrome.  
Those rating provisions have been amended effective in 
September 2002. 

The Court of Appeals for Veterans Claims (Court) has stated 
that where laws or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, unless Congress provides 
otherwise, the version of the law most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 308 
(1990).  Here, either the amended or current rating criteria 
may apply, whichever are most favorable to the veteran.  The 
veteran must be afforded review of his case under the new 
criteria.

The Court has also stated that when the Board addresses a 
question in its decision that was not addressed by the RO, 
the Board must consider whether the veteran has been afforded 
adequate notice and opportunity to submit evidence or 
argument, as authorized by law, so that the Board does not 
prejudice the veteran in its opinion by denying those rights.  
Bernard v. Brown, 4 Vet.App. 384, 393 (1993).  Here, the 
veteran has not had the opportunity to present arguments and 
evidence in light of the new rating criteria.  Moreover, the 
Board observes that the veteran should be schedule for a VA 
examination in light of the new rating criteria.  He should 
also be given an opportunity to submit any additional 
treatment records.

On January 29, 2001, the committee on waivers and compromises 
denied the veteran's claim for a waiver of recovery of a loan 
guaranty indebtedness in the amount of $14,322.19 plus 
interest.  In August 2001, the veteran submitted a notice of 
disagreement with the adverse determination.  The committee 
on waivers and compromises issued the veteran a statement of 
the case in December 2001; however they failed to issue a 
copy of the statement of the case to the veteran's 
representative of record.  At the time of the statement of 
the case, the Disabled American Veterans represented the 
veteran.  The committee on waivers and compromises sent a 
copy of the December 2001 statement of the case to the 
Paralyzed Veterans of America (the veteran's prior 
representative of record).  The RO must correct this 
procedural deficiency and send a copy of the December 2001 
statement of the case to the veteran's current representative 
of record, which is currently the Disabled American Veterans 
(DAV).  See 38 C.F.R. § 19.30

In light of the foregoing, additional development is 
necessary to fulfill the VA's duty to assist.  Accordingly, 
the case is REMANDED for the following actions:

1.  Provide the appellant with a copy of 
the criteria contained in the former and 
revised Diagnostic Code 5293.

2.  Send the appellant and his 
representative a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim of entitlement to 
a disability rating in excess of 40 
percent for herniated disc, L5-S1.  The 
letter should also specifically inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the veteran and which part, 
if any, the RO will attempt to obtain on 
behalf of the veteran.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

3.  Ask the appellant to identify all VA 
and non-VA health care providers who have 
treated him for a low back disorder from 
2002 to the present.  The appellant 
should also be asked to provide medical 
evidence of any incapacitating episodes 
of intervertebral disc syndrome.  The 
appellant should be informed that an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
Obtain records, that are not already on 
file, from each health care provider the 
appellant identifies.

4.  After the above evidence has been 
obtained, make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded orthopedic and 
neurological examinations to show the 
current severity of his service-connected 
back disorder.  All indicated tests, 
including range of motion studies, should 
be performed and all findings must be 
reported in detail.  Send the claims 
folder to the examiner for review.  Ask 
the examiner to address the following:

a.  List all manifestations of the 
appellant's intervertebral disc syndrome.  
Specifically, all orthopedic and 
neurologic signs and symptoms which are 
due to intervertebral disc syndrome 
should be reported.  The examiner should 
then state whether each neurological and 
orthopedic sign and/or symptom found are 
constant or near constant?  The severity 
of each neurological and orthopedic sign 
and symptom should be reported.

b.  The examiner should be asked whether 
the medical evidence shows that the 
appellant has incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician)?  If so, what is the 
total duration of such incapacitating 
episodes during the past 12 months?

5.  The RO should issue the appellant and 
his representative of record (currently 
DAV) a statement of the case on the issue 
of entitlement to a waiver of recovery of 
a loan guaranty indebtedness in the 
amount of $14,322.19 plus interest.  The 
appellant should be given the opportunity 
to thereafter perfect an appeal on this 
issue by filing a timely substantive 
appeal.  The claim for a waiver of 
recovery of a loan guaranty indebtedness 
in the amount of $14,322.19 plus interest 
will thereafter be subject to appellate 
review only if the appeal has been 
properly perfected.

6.  The RO should readjudicate the 
appellant's claim, of entitlement to a 
disability rating in excess of 40 percent 
for herniated disc, L5-S, taking into 
account the old and amended provisions of 
38 C.F.R. § 4.71, Diagnostic Code 5293, 
as well as any additional evidence newly 
associated with the claims file, and 
apply the criteria more favorable to the 
veteran.  If the decision remains adverse 
to the veteran, he and his representative 
should be issued an appropriate 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  The veteran need take no action 
until he is notified.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




